MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceeding in which the petitioner seeks a writ of mandamus from this Court directing the Warden to remove a detainer placed against him by the State of Missouri.
It is the opinion of this Court that the Demurrer of the Attorney General of the State of Oklahoma should be sustained. That the petitioner should obtain a ruling from a court of competent jurisdiction in the State of Missouri as to the validity and legality of his sentence there, which is the basis for the detainer. Writ dismissed.
BUSSEY and BRETT, JJ., concur.